DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without significantly more. The independent claims 1, 17 and 19 recites a method/system for eye tracking using images which can also be performed mentally by a human. This judicial exception is not integrated into a practical application because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or  transform the data in to a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no other limitations other than receiving and determining and therefore there is no additional elements present in the claim.
Dependent claims fail to overcome the above mention rejection and therefore are rejected also.  

Claim 18 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 is directed to “A computer program” which does not fall in one of the four categories.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al (US Pub. 2009/0284608).
With respect to claim 1, Hong discloses, An eye-tracking system configured to (see Abstract, figure 1): 
receive a reference-image of an eye of a user, the reference-image being associated with reference-eye-data (see paragraph 0007, …a plurality of references images respectively indicating each gazing directions…); 
receive one or more sample-images of the eye of the user (see figure 1, 10 and paragraph 0007, …image of the user…); and 
for each of the one or more sample-images: 
determine a difference between the reference-image and the sample-image to define a corresponding differential-image (see paragraph 0010 … difference image between the eye region image and the plurality of reference images…); and 
determine eye-data for the sample-image based on the differential-image and the reference-eye-data associated with the reference-image, (see paragraph 0007 … recognizing user gazing direction that is selected reference image…), as claimed.

With respect to claim 2, Hong further discloses the reference-eye-data comprises reference-gaze-data; and the eye-data comprises gaze-data, (see paragraph 0007), as claimed.

With respect to claim 3, Hong further discloses the reference-gaze-data comprises gaze-origin-data and/or gaze-direction-data; and/or the gaze-data comprises gaze-origin-data and/or gaze-direction-data, (see paragraph 0007), as claimed.

claim 17 and 18 are rejected for the same reasons as set forth in the rejection of claim 1, because claims 17 and 18 is claiming subject matter of similar scope as claimed in claim 1.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Pub. 2009/0284608).
With respect to claim 6, Hong discloses all the limitations as claim and as rejected in claim 1 above.  However, Hong fails to explicitly disclose the reference-eye-data comprises reference-pupil-data; and the eye-data comprises pupil-data, as claimed.  
But, in paragraph 0047 of Hong it states that based on location of pupil in the eye region “reference eye data comprises reference pupil data and eye data comprises pupil data”, this obviate one ordinary skilled in the art at the effective date of invention to use the pupil of the eyes as the reference data in order to calculate the gaze of the eye to yield the predictable results.    

With respect to claim 7, Hong further teaches the reference-pupil-data comprises a pupil-position and/or a pupil-radius; and/or the pupil-data comprises a pupil-position and/or a pupil-radius, (see Hong paragraph 0047, locations of pupil in the image i.e. “pupil location”), as claimed. 

With respect to claim 8, Hong further teaches the reference-image comprises an image of the eye of the user for which a pupil-detection process has determined the reference-pupil-data with a confidence-value exceeding a confidence-threshold, (see Hong paragraph 0043, the detection technologies like haar-like features, AdaBoost learning and Template matching obviate the best match i.e. “a confidence-value exceeding a confidence-threshold”), as claimed.  

With respect to claim 9, Hong further teaches perform a pupil-detection process on one or more initial-images of the eye of the user to determine reference-pupil-data associated with each initial-image, each reference-pupil-data having an associated confidence-value; and select the reference-image from the one or more initial-images based on the confidence-values of the pupil-data, (see Hong paragraph 0047, …location of pupil in the eye.. and …reference regions are eye region images…), as claimed.

With respect to claim 10, Hong further teaches wherein the eye-tracking system is configured to determine the pupil-data for the sample-image based on the differential-image and the reference-pupil-data associated with the reference-image by: determining a candidate region of the sample-image for performing a pupil-detection process based on the corresponding differential-image and the reference-pupil-data associated with the reference-image; and  performing the pupil-detection process on the candidate region of the sample-image to determine the pupil-data of the sample-image, (see Hong paragraph 0047, finding out the eye region using the reference eye images the images are the pupil region images), as claimed.

With respect to claim 11, Hong further teaches the reference-pupil-data comprises a pupil-area; the reference-image and each sample-image comprise a pixel-array of pixel-locations, each pixel-location having an intensity-value; the eye-tracking system is configured to determine the difference between the reference-image and the sample-image by matrix subtraction of the corresponding pixel- arrays to define the differential-image as a pixel-array of differential-intensity-values; and the eye-tracking system is configured to determine the candidate region of the sample-image by: determining candidate-pixel-locations of the corresponding differential-image based on the pupil-area and the differential-intensity-values; and determine the candidate region of the sample-image corresponding to the candidate-pixel-locations of the differential-image, (see Hong paragraph 0047, finding out the eye region using the reference eye images the images are the pupil region images; and paragraph 0053-0055, the pixel values are read as the “intensity values”; and equation 2 for subtraction), as claimed.

With respect to claim 12, Hong further teaches wherein the eye-tracking system is configured to determine the candidate-pixel-locations of the differential-image as: pixel-locations of the differential-image that correspond to the pupil-area and have a differential-intensity-value representing substantially similar intensity-values of the pixel-location in the corresponding sample-image and the reference-image; and/or pixel-locations of the differential-image that do not correspond to the pupil-area and have a differential-intensity-value representing a lower intensity-value of the pixel-location in the corresponding sample-image relative to the reference-image, (see Hong paragraph 0047, finding out the eye region using the reference eye images the images are the pupil region images; and paragraph 0053-0055, the pixel values are read as the “intensity values”; and equation 2 for pixel location), as claimed.

With respect to claim 14, Hong further teaches wherein the reference-image is one of a plurality of reference-images, each reference-image having associated reference-eye- data, and wherein the eye-tracking system is configured to: receive the plurality of reference-images of the eye of the user; and for each of the one or more sample-images: determine a difference between each of the plurality of reference-images and the sample-image to define a plurality of differential-images; and determine the eye-data for the sample-image based on the plurality of differential-images and the reference-eye-data associated with each of the plurality of reference-images, (see Hong paragraph 0055, and equation 3), as claimed.

With respect to claim 15, Hong further teaches wherein the eye-tracking system is configured to determine the eye-data for the sample-image based on the plurality of differential- images and the reference-eye-data associated with each of the plurality of reference- images by: for each of the one or more sample-images: determining intermediate-eye-data for each differential-image based on the differential-image and the reference-eye-data of the reference-image corresponding to the differential-image; and calculating the eye-data based on the each intermediate-eye-data, (see Hong paragraph 0055, and equation 3; …the DAvg(x,y) denotes pixel values of difference image between the input image and the average image..), as claimed.

Claims 4, 5, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Pub. 2009/0284608) in view of Linden (US Pub. 2019/0303722).
With respect to claim 4, Hong discloses all the limitations as claim and as rejected in claim 2 above.  However, Hong fails to explicitly disclose the reference-image comprises an image acquired by the eye-tracking system when a stimulus was presented to the user at a predetermined location; and the reference-gaze-data corresponds to a gaze point associated with the predetermined location, as claimed.
Linden in the same field teaches the reference-image comprises an image acquired by the eye-tracking system when a stimulus was presented to the user at a predetermined location; and the reference-gaze-data corresponds to a gaze point associated with the predetermined location, (see paragraph 0065, a stimulus point 960..a known gaze point.. “a gaze point associated with the predetermined location”, figure 9), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of gaze determination using image processing.  The teaching of Linden of having a known gaze point can be incorporated in to the Hong system see paragraph 0047 of Hong …user is gazing into “gaze point” as suggested (for suggestion), and modification to the system will yield a more accurate eye gazing system (for motivation).  

With respect to claim 5, Hong discloses all the limitations as claim and as rejected in claim 2 above.  However, Hong fails to explicitly disclose wherein the system is configured to determine eye-data for the sample-image using a machine learning eye-tracking-algorithm, as claimed. 
Linden in the same field teaches wherein the system is configured to determine eye-data for the sample-image using a machine learning eye-tracking-algorithm, (see Abstract …deep learning system includes a neural network… “a machine learning eye-tracking-algorithm”), as claimed.  
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of gaze determination using image processing.  The teaching of Linden of having a machine learning algorithm can be incorporated in to the Hong system see paragraph 0043, … learning algorithms… as suggested (for suggestion), and modification to the system will yield a gaze system that rely on deep learning (for motivation).  

With respect to claim 16, combination of Hong and Linden further discloses A head-mounted device comprising the eye-tracking system of claim 1, (see Linden figure 4), as claimed.

Claim 19 is rejected for the same reasons as set forth in the rejection of claims 1+5, because claim 19 is claiming subject matter of similar scope as claimed in claims 1+5.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US Pub. 2009/0284608) in view of Perek et al (US Pub. 2017/0131765).
With respect to claim 13, Hong discloses all the limitations as claim and as rejected in claim 10 above.  However, Hong fails to explicitly disclose wherein a resolution of the differential-image is less than a resolution of the corresponding sample-image, as claimed.
Perek in the same field teaches wherein a resolution of the differential-image is less than a resolution of the corresponding sample-image, (see paragraph 0057 and 0060), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of gaze determination using image processing.  The teaching of Perek of having higher resolution sample image capture can be incorporated in to the Hong system see figure 1, 10 camera of Hong (for suggestion), and modification to the system will yield increase eye tracking system, see paragraph 0057 of Perek (for motivation).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663